PER CURIAM.
Deborah K. Clarke (the mother) appeals the trial court’s order awarding her the sum of $400 per month in child support. Upon review of the instant record, and based on the unique facts and circumstances of this ease, we conclude that the trial court did not abuse its discretion in entering this award. The trial court did err, however, in refusing to award the child support retroactive to the date the mother’s support was originally terminated, June 19, 1992, because the need for child support and the ability to pay have been continuously present since that date. See Witcher v. Petty, 534 So.2d 1240, 1242 (Fla. 5th DCA 1988); Perdue v. Perdue, 506 So.2d 72, 73 (Fla. 5th DCA 1987). Accordingly, we remand this , cause with directions that the trial court amend its order to make the child support award retroactive to June 1992.
AFFIRMED in part; REVERSED in part; REMANDED with directions.
COBB, W. SHARP and DIAMANTES, JJ., concur.